AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Western District
                                                         __________        of Washington
                                                                    District  of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.
             TARGET ACCOUNTS, more fully described in                    )
                        Attachment A                                     )
                                                                         )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Western  District of          Washington
(identify the person or describe the property to be searched and give its location):

      TARGET ACCOUNTS, more fully described in Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B for list of items to be seized.




         YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          any U.S. Magistrate Judge in West. Dist. of Washington .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                         .


Date and time issued:            January 17, 2020 at 10:15 a.m.
                                                                                                      Judge’s signature

City and state:              Seattle, Washington                                   Brian A. Tsuchida, Chief United States Magistrate Judge
                                                                                                    Printed name and title
86$25
  MJ20-023
                             01/16/2020                    NA
                          NA




  .zip file with Image of Google account contents




04/26/2021


                                                    Michael Stults, Special Agent
1                                  ATTACHMENT A
                           GOOGLE ACCOUNTS TO BE SEARCHED
2
            The electronically stored data, information and communications contained in, related
3
     to, and associated with, including all preserved data, the following accounts:
4
5                  CmrnShea18[@]gmail.com

6                  Any account linked to MEID 256691624201282613 / IMSI

7           310120254586077

8
     (the “TARGET ACCOUNTS”) as well as all other subscriber and log records associated
9
     with any of the accounts, which are located at premises owned, maintained, controlled or
10
     operated by Google LLC (“Google”), an email and service provider that accepts service of
11
     legal process at 1600 Amphitheatre Parkway, Mountain View, California.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT A – Page 1                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
      ACCOUNTS TO BE SEARCHED
                                                                               SEATTLE, WASHINGTON 98101
      USAO# 2018R00225                                                               (206) 553-7970
